Citation Nr: 0937831	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  04-28 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for residuals of a head 
injury, to include claims for scars, seizures, memory loss, 
and nervousness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1982 to April 1986.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, MO.

In October 2005, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further development 
and readjudication of the claims.  The requested action has 
been completed, and the case has been returned to the Board 
for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.  

In his April 2009 compensation and pension examination for 
mental disorders report, the VA examiner noted that the 
Veteran was in receipt of monthly Social Security Disability 
benefits.  VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant to a 
claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and 
legal documents pertaining to this application have not been 
associated with the claims folder.  The possibility that SSA 
records could contain evidence relevant to the claim cannot 
be foreclosed absent a review of those records.  Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002).  Since the Veteran 
stated that he is receiving Social Security benefits, the 
Board finds that the claims must be remanded in order to 
further develop the record before it can be adjudicated on 
the merits.  38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits. If no records 
can be found, indicate that the records do 
not exist and whether further efforts to 
obtain the records would be futile.

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a Supplemental Statement of the Case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




